                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

SAMUEL HARTMAN                                                                     PETITIONER

       VS.                    Case No. 2:17-cv-02192-PKH-MEF

WENDY KELLEY, Director
Arkansas Department of Correction                                                RESPONDENT

                                            ORDER

       On this 3rd day of April 2019, there comes on for consideration Respondent’s Motion for

Reconsideration of Order Scheduling Evidentiary Hearing and supporting brief (ECF Nos. 37 &

38) and Petitioner’s Response (ECF No. 41).

       In support of her motion, Respondent reiterates arguments previously presented to the

Court in her response to Hartman’s petition (ECF No. 14) and argues that she “seeks the Court’s

reconsideration of the order because Hartman’s [ineffective assistance of counsel] claim will not

be advanced by an evidentiary hearing.” (ECF No. 37, p. 2).

       The Federal Rules of Civil Procedure do not provide for this type of motion, and

Respondent offers no other authority for her motion. On September 20, 2018, the Court initially

scheduled an evidentiary hearing to be held on January 15, 2019 (ECF No. 21), and on October

11, 2018 the evidentiary hearing was rescheduled to its current setting on April 30, 2019 (ECF No.

27). Since that time subpoenas have issued, and notices of appearance were filed on behalf of

counsel for Respondent. Six months have passed since the initial scheduling of the hearing, and

Respondent filed the instant motion only one month prior to the hearing date.

       The Court previously considered Respondent’s arguments in the instant motion, and it

further finds the motion is not timely. For these reasons, the Court finds Respondent’s Motion

                                              −1−
for Reconsideration of Order Scheduling Evidentiary Hearing (ECF No. 37) should be and hereby

is DENIED.

       Dated this 3rd day of April 2019.

                                           /s/ Mark E. Ford
                                           HONORABLE MARK E. FORD
                                           UNITED STATES MAGISTRATE JUDGE




                                            −2−
